DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 March 2021 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 1, 24, 29, and 52 in the reply filed on 19 March 2021 is acknowledged.
4.	Applicants’ cancellation of claims 28 and 55 in the reply filed on 19 March 2021 is acknowledged.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1, 2, 4, 29-30, 35, 52-54, and 56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1, 2, 4, 29-30, 35, 52-54, and 56 of the application and claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2 is in effect a “species” of the “generic” invention of claims 1, 2, 4, 29-30, 35, 52-54, and 56. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, 4, 29-30, 35, 52-54, and 56 of the application are anticipated by claims 1-42 of U.S. Patent No. 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2, it is not patentably 9,364,330 B2 and claims 1-28 of U.S. Patent No. 10,213,309 B2.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

a. Claims 1, 2, 4, 29-30, 35, 52-54, and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
(i) In each of independent claims 1 and 52 (see lines 4-5 of each of said claims) the Applicant positively recites part of a human, i.e., “a plurality of interconnected pathways extending laterally through the implant which promote bone or tissue growth therethrough”. Thus each of claim 1 and claim 52 includes a human or living tissue within their scope and are non-statutory. Claims 2, 4, 29-30, 35, 53-54, and 56 depend on claim 1 and claim 52. See M.P.E.P. 2105.
The Examiner respectfully suggests to amend said recitation to read --a plurality of interconnected pathways extending laterally through the implant which is configured to promote bone or tissue growth therethrough--.
A claim directed to or including within its scope a human or living tissue is not considered to be patentable subject matter under 35. U.S.C. 101. The living matter of the present invention is not the result of human intervention; it is of nature, which has been held 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


9.	Claims 1, 2, 4, 29-30, 35, 52-54, and 56 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Biedermann et al. (US PG Pub No. 2004/0122431 A1).
Regarding independent claim 1 and independent claim 52, and referring to Figures 1-5, Biedermann et al. ‘431 discloses a musculo-skeletal implant (2) having a first end (23), a second end (24), and a longitudinal axis extending between respective center points of the first and 
wherein the fenestrated wall is monolithic (the “wall” is clearly shown as monolithic in the drawings; further, see [0030]; [0035]; [0044]), with at least two of the fenestrations defined by the fenestrated wall arranged laterally around the longitudinal axis relative to one another and positioned at a same axial height such that a plane perpendicular to the longitudinal axis intersects respective center points of the at least two of the fenestrations (see annotated Figure 5 below), and at least two other ones of the fenestrations defined by the fenestrated wall arranged along a direction of the longitudinal axis relative to one another (see annotated Figure 5 below); and 
wherein the fenestrated wall is sufficiently rigid such that the implant is configured to maintain its shape when a majority of the fenestrated wall is implanted into and contacts bone ([0030]; [0035]; [0044]) while a pathway extending perpendicularly from one side of the implant through the longitudinal axis to an opposite side of the implant remains substantially unobstructed (just like Figure 1 of the instant application, Figures 1, 2, and 5 of Biedermann et al. ‘431 show “a pathway extending perpendicularly from one side of the implant through the longitudinal axis to an opposite side of the implant remains substantially unobstructed”).

    PNG
    media_image1.png
    404
    716
    media_image1.png
    Greyscale

Regarding claim 2 and claim 53, further comprising a “biologic core” ([0034]; [0056]).
Regarding claim 4 and claim 54, wherein the fenestrated wall comprises at least one of titanium or a titanium alloy ([0030]; [0035]; [0044]).
Regarding claim 29 and independent claim 52, wherein the implant further comprises a thread (22) formed on and extending radially outward from at least part of the fenestrated wall to secure the implant to bone (paragraph [0025] and Figures 3 and 4). 
Regarding claim 30 and claim 56, wherein the implant comprises a bone reinforcement implant (the implant by itself is clearly shown in the figures as “a bone reinforcement implant”; further, the “a bone reinforcement implant” could also include reinforcement plate 81 shown in Figure 3C).
Regarding claim 35, since no particular structure has been recited to describe said “one or more two-dimensional or three-dimensional fenestrated and, at least partially hollow, mechanical structures”, then the material within inner cavity of implant 2 is broadly interpreted to read on said one or more “mechanical structures” having sufficient integrity to maintain its 

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1 and 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774